DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0005678 to Shelton, IV et al.
U.S. Patent Application Publication 2014/0005678 to Shelton, IV et al. discloses a surgical instrument 100 comprising an elongate shaft 200 comprising a distal end including a concave surface 712; an end effector assembly 1000 including a first jaw 1100 and a second jaw 1040 and comprising a proximal end including a convex surface 714 for receiving the concave surface 712 of said elongate shaft, and wherein said convex surface comprises a first slot 728 and a second slot 728 defined therein (See Figs. 26, 27, 138 & 139); and an articulation assembly, comprising a first articulation driver 444 comprising a distal end including a first ball 726, wherein said first ball is received by said first slot; and a second articulation driver 445 comprising a distal end including a second ball 726, wherein said second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0005678 to Shelton, IV et al.
.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0005678 to Shelton, IV et al. in view of U.S. Patent Application Publication 2012/0095298 to Stefanchik et al.
U.S. Patent Application Publication 2014/0005678 to Shelton, IV et al. lacks the backstops for retaining the balls in position.  U.S. Patent Application Publication 2012/0095298 to Stefanchik et al. discloses a similar instrument comprising drive members 50a, 50b, 50c with balls at distal ends thereof (See Fig. 5C) received in slots 64a, 64b, 64c of articulating member 56b, and “backstops” 58a, 58b, 58c (See Fig. 5A) at a proximal end of articulating member 56a for retaining the balls of the drive members 50a, 50b, 50c in a secured position within the articulating joint (See paragraph [0044]).  In view of the teachings of U.S. Patent Application Publication 2012/0095298 to Stefanchik et al., it would have been obvious to one skilled in the art to provide the instrument of U.S. Patent Application Publication 2014/0005678 to Shelton, IV et al. with backstops at a proximal end of the end effector in order to more effectively retain the balls of the drive members in position during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731